The judgment herein was affirmed at the Dallas term, and is now before us on motion for rehearing. In the original opinion we did not enter into a consideration of the application for continuance, for the reason that the record did not contain a *Page 111 
bill of exceptions to the refusal of the court to grant said continuance. On motion for rehearing it is made to appear that the bill was reserved to this action of the court. The motion for rehearing is granted, and the case will be considered from the standpoint of the motion for continuance. This is the first application. The indictment was returned on the 15th day of January, and the conviction obtained on January 28th. The absent witnesses were Parnell, Lumley and Mrs. Lumley, alleged to have been present at the time of the alleged assault, and by them it is expected to be shown appellant fired only one shot, and this accidentally, with no purpose or intent to harm any one. The State's witnesses show that there two shots fired, at different times — one shot at one party and the other at another. The absent witnesses are alleged to have been present at the time of this difficulty and knew the facts. If the witnesses would swear as indicated, it was unquestionably very material; for, if there was only one shot fired, then the State's case fails. The other facts of the case do not render it improbable that the absent testimony is untrue; on the contrary, the statement of facts rather indicates the truthfulness of the absent testimony. At least the testimony is very material, and if believed by the jury would unquestionably produce a very different result, and one more favorable to appellant than that returned by the jury. We believe the application for continuance should have been granted, and for this reason the judgment is reversed and the cause remanded.
Reversed and remanded.